 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 United States of America,                                  Case No.: 2:09-cr-00057-JAD-GWF

 4              Plaintiff                                    Order Denying Motion to Dismiss and
                                                                  Ordering Further Briefing
 5 v.
                                                                          [ECF No. 75]
 6 Willie Allen Dillard,

 7              Defendant

 8            After serving 10 years in state prison, Willie Allen Dillard was transferred to federal

 9 custody to begin serving his 15-year sentence for being a felon in possession of a firearm. In his

10 first days in federal custody, he learned of the United States Supreme Court’s holding in Johnson

11 v. United States. 1 Dillard was unintentionally left off the list of prisoners potentially eligible for

12 relief under Johnson and who were therefore appointed counsel by this District. He immediately

13 contacted the Office of the Federal Public Defender (FPD), which appeared on his behalf and

14 filed Dillard’s petition for relief under 28 U.S.C. § 2255.

15            The government moves to dismiss Dillard’s § 2255 motion as untimely. Dillard responds

16 that the applicable statute of limitations was equitably tolled because he didn’t know he was

17 potentially entitled to Johnson relief until recently, and once he found out, he immediately took

18 action to vindicate his rights. Because of the extraordinary circumstances that led to Dillard

19 failing to learn about Johnson and Dillard’s post-discovery diligence, I deny the government’s

20 motion to dismiss. But because the parties have not fully addressed the merits of Dillard’s

21 § 2255 motion, I order additional briefing.

22

23
     1
         Johnson v. United States, 135 S. Ct. 2551 (2015).
 1                                                Background

 2            On March 9, 2011, Dillard pled guilty, without a plea agreement, to a single charge of

 3 being a felon in possession of a firearm. 2 Dillard’s sentence was enhanced under the Armed

 4 Career Criminal Act (ACCA) 3 because he had three prior convictions for Nevada robbery, 4

 5 which the US Probation Office deemed a “violent felony” under the ACCA. The ACCA raised

 6 the 10-year maximum statutory sentence for Dillard’s charge to life imprisonment and imposed a

 7 15-year statutory minimum sentence. With the enhancements, Dillard’s guideline range was

 8 180–210 months, based on a total offense level of 30 and criminal history category of VI. 5

 9 Without the enhancement, Dillard’s guideline range would have been 77–96 months, based on a

10 total offense level of 21 and criminal history category of VI. 6

11            Dillard objected to the ACCA sentencing enhancement, which the sentencing court

12 overruled, and he received a 180-month sentence. 7 The Ninth Circuit affirmed Dillard’s

13 sentence on direct appeal in 2012. 8 Following his federal sentencing, Dillard served an unrelated

14 state sentence in Nevada state custody but did not receive credit towards his federal sentence.

15            At the time Dillard was sentenced, the ACCA defined a “violent felony” as:

16                     Any crime punishable by imprisonment for a term exceeding one
                       year, or any act of juvenile delinquency involving the use or
17                     carrying of a firearm, knife, or destructive device that would be
                       punishable by imprisonment for such term if committed by an
18                     adult that—

19
     2
         ECF Nos. 47, 63.
20   3
         ECF No. 62 at 5.
     4
21       Nev. Rev. Stat. § 200.380.
     5
         PSR ¶ 60.
22   6
         PSR ¶¶ 13–22.
23   7
         ECF No. 56, 62.
     8
         ECF No. 66.

                                                        2
 1                     (i)    has as an element the use, attempted use, or threatened use
                              of physical force against the person of another; or
 2
                       (ii)   is burglary, arson, or extortion, involves the use of
 3                            explosives, or otherwise involves the conduct that presents
                              a serious potential risk of physical injury to another. 9
 4

 5 Subsection (i) is known as the “elements clause”; subsection (ii)’s list of offenses is known as the

 6 “enumerated clause”; and the final phrase in subsection (ii)—“otherwise involves conduct that

 7 presents a serious potential risk of physical injury to another”—is known as the “residual

 8 clause.” On June 26, 2015, the Supreme Court struck down the residual clause as

 9 unconstitutionally vague. 10 Then, on April 16, 2016, the Supreme Court held in Welch v. United

10 States that Johnson announced a new “substantive rule” that applies retroactively to cases on

11 collateral review. 11

12              Defendants eligible for relief under Johnson had one year from the date it was decided to

13 file a § 2255 motion for collateral relief. 12 But because only a few months remained by the time

14 the Court decided Welch, the Chief Judge of this district appointed the FPD to represent any

15 convicted defendant who had been previously entitled to the appointment of counsel or was then

16 indigent and might have a claim under Johnson. 13 For those defendants, the order directed the

17 FPD to file an abridged § 2255 motion before the one-year statute of limitations expired and then

18 supplement those motions no later than December 26, 2016. 14 Included with that order was a list

19

20   9
         18 U.S.C. § 924(e)(2)(B).
     10
21        Johnson, 135 S. Ct. at 2563.
     11
          Welch v. United States, 136 S. Ct. 1257 (2016).
22   12
          28 U.S.C. § 2255(f).
23   13
          ECF No. 72-1.
     14
          Id. at 3.

                                                        3
 1 of defendants (compiled by the United States Sentencing Commission) who were potentially

 2 eligible for Johnson relief. 15 For reasons that neither party explains, Dillard was left off this list

 3 and so was not appointed counsel. 16

 4             Dillard completed his state sentence in November 2018 and was transferred to federal

 5 custody to begin serving his federal sentence. He arrived at FCI Victorville on January 31, 2019,

 6 where he first learned about Johnson. He immediately wrote to the FPD for assistance. The

 7 FPD received his letter in February, reviewed his case, and filed a notice of appearance the next

 8 day. 17 About two weeks later, the FPD filed Dillard’s § 2255 motion. 18 When this case was

 9 reassigned to me, I ordered the government to respond, 19 and two days later, the government

10 moved to dismiss Dillard’s § 2255 motion as untimely. 20

11                                                  Discussion

12             The parties agree that, absent equitable tolling, Dillard’s petition for relief is untimely.

13 The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) requires that a § 2255

14 motion be filed within one year of the Supreme Court recognizing a new retroactive rule, 21 and

15 Dillard moved for relief nearly three years after Johnson. Where the parties disagree is in the

16 application of equitable tolling to Dillard’s case. The government argues that Dillard did not

17
     15
18        Id. at 2 n.1.
   16
      Dillard speculates that he was left off the list because he was in state custody at the time the
19 list was compiled and notes that at least one other defendant who was in state custody when the
   list was compiled was also omitted. ECF No. 72 at 8 n.1. The government does not proffer an
20 explanation, but also does not dispute that Dillard should have been on the list.
     17
21        ECF No. 71.
     18
          ECF No. 72.
22   19
          ECF No. 74.
23   20
          ECF No. 75.
     21
          28 U.S.C. § 2244(d)(1)(A).

                                                          4
 1 diligently pursue his rights and should not be allowed to bring his motion after nearly three years

 2 of inaction. Dillard responds that he didn’t act because he didn’t know that there was an

 3 available avenue of relief and that he immediately took action once he found out about Johnson.

 4             AEDPA’s one-year statute of limitations is subject to equitable tolling. 22 A litigant

 5 seeking equitable tolling bears the burden of establishing two elements: (1) “‘that he has been

 6 pursuing his rights diligently, and (2) that some extraordinary circumstances stood in his way’

 7 and prevented timely filing.” 23 “Courts take a flexible, fact-specific approach to equitable

 8 tolling.” 24

 9             The government first argues that Dillard’s ignorance of the law is not a basis for

10 equitable tolling. But this is not an ordinary ignorance-of-the-law situation. When the Supreme

11 Court decided Welch in March 2016, opening the door for collateral attacks based on Johnson,

12 very little time remained for a defendant to file a § 2255 motion. Many defendants who were

13 potentially eligible for relief were represented at trial by appointed counsel, sentenced many

14 years before, and no longer had counsel actively representing them. To ensure that these

15 defendants were able to timely file, this District issued a general order appointing counsel to

16 eligible prisoners based on the list from the Sentencing Commission. Dillard was left off the list

17 for reasons unknown and, because he was in state custody, didn’t hear about this new avenue of

18 potential relief from others receiving assistance from the FPD’s office. Being left off the list

19 meant that Dillard didn’t know he was potentially eligible for relief and no petition was filed on

20 his behalf by the FPD. While simple ignorance of the law alone is not an extraordinary

21

22   22
          Holland v. Florida, 560 U.S. 631, 649 (2010).
23   23
          Id. (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).
     24
          Gibbs v. Legrand, 767 F.3d 879, 887 (9th Cir. 2014).

                                                        5
 1 circumstance, I must use a “flexible” standard that accounts for all the circumstances faced and

 2 the cumulative effect of those circumstances when determining whether AEDPA’s statute of

 3 limitations should be tolled. 25 Applying that flexible standard here, Dillard faced extraordinary

 4 circumstances beyond his control that prevented him from timely seeking § 2255 relief after

 5 Johnson.

 6              But the government’s main argument against equitable tolling is that Dillard cannot show

 7 that he took any steps to diligently pursue his rights. “[T]he standard of diligence required of a

 8 petitioner seeking equitable tolling is ‘reasonable,’ not ‘maximum feasible’ care.” 26

 9 “[R]easonable diligence does not require an overzealous or extreme pursuit of any and every

10 avenue of relief.” 27 Rather, “[i]t requires the effort that a reasonable person might be expected to

11 deliver under his or her particular circumstances.” 28

12              When faced with circumstances similar to Dillard’s, district courts have found that

13 AEDPA’s statute of limitations should be tolled. In United States v. Wilson, the District Court

14 for the District of Columbia held that equitable tolling applied to a prisoner’s petition filed one

15 day late. 29 Wilson, like Dillard, pled guilty to being a felon in possession of a firearm and was

16 sentenced under the ACCA’s residual clause. 30 When Welch was decided, the D.C. District

17 Court appointed the local FPD to “represent any convicted defendant who previously had been

18

19

20   25
          Holland, 560 U.S. at 650.
     26
21        Gibbs, 767 F.3d at 889 (quoting Holland, 560 U.S. at 653)
     27
          Doe v. Busby, 661 F.3d 1001, 1015 (9th Cir. 2011).
22   28
          Id.
23   29
          United States v. Wilson, 249 F. Supp. 3d 305, 324 (D.D.C. 2017).
     30
          Id. at 309.

                                                        6
 1 entitled to the appointment of counsel and might have a claim under Johnson and Welch.” 31

 2 Wilson didn’t appear on the Sentencing Commission’s list of potentially eligible prisoners and

 3 the FPD was unaware of his eligibility until the day after petitions were due. 32 The FPD filed an

 4 abridged § 2255 motion that day to preserve Wilson’s right to challenge his sentence and then

 5 filed a supplemental motion several months later. 33 The D.C. District found that being left off

 6 the list was an extraordinary circumstance outside Wilson’s control that entitled him to equitable

 7 tolling. 34

 8              But even when faced with a delay longer than the single day in Wilson, district courts

 9 have tolled AEDPA’s statute of limitations. In Salinas v. United States, the District Court for the

10 Northern District of Texas found that tolling applied for a prisoner who filed a § 2255 motion

11 under Johnson a year late. 35 Because of an error when inputting his release date into the prison

12 system’s record-keeping database, Salinas was left off the Sentencing Commission’s list of

13 Johnson-eligible prisoners, so the FPD didn’t contact him about Johnson or file a motion on his

14 behalf. 36 The court found that tolling was appropriate because the record-keeping error, which

15 was outside of Salinas’s control, prevented him from finding out about Johnson and receiving

16 assistance from the FPD. 37 In considering diligence, the court noted that there was no reason for

17 Salinas to file a § 2255 motion based on Johnson before he discovered that it existed and applied

18

19
     31
          Id. at 310.
20   32
          Id.
     33
21        Id.
     34
          Id. at 314.
22   35
          Salinas v. United States, 2018 WL 6933150 at *6 (N.D. Tex. Nov. 29, 2018).
23   36
          Id. at *2.
     37
          Id. at *4–5.

                                                        7
 1 to his circumstances. 38 But once Salinas found out that he was eligible for § 2255 relief, he took

 2 immediate action, and was therefore reasonably diligent under the circumstances. 39

 3             Dillard found himself in the same position as Wilson and Salinas. Upon transferring

 4 from state to federal custody, he learned about Johnson for the first time—over two-and-a-half

 5 years late. Like those petitioners, Dillard was inadvertently left off the list of Johnson-eligible

 6 prisoners but was reasonably diligent under the circumstances because he immediately took steps

 7 to file his § 2255 motion once he found out about this avenue for relief. 40

 8             The government argues that Dillard was not reasonably diligent because he took no

 9 action to pursue his rights before writing the FPD in February. It suggests that Dillard could

10 have filed his petition pro se or contacted the court to receive assistance in filing his petition.

11 But the government ignores the key point: Dillard didn’t know he had an avenue for § 2255

12 relief until well after the limitations period had passed. Though many prisoners file § 2255

13 petitions pro se, they do so because they know that relief is available to them. Similarly, while

14 many prisoners contact the court to receive status updates, those who do so make contact because

15 they have cases pending. The government cites no precedent to support its argument that Dillard

16 should have taken those actions when he had no knowledge that Johnson existed. It is

17 unreasonable to say that a prisoner must contact the court on a regular basis to seek out new case

18 law that could open the door to § 2255 relief, especially given that courts cannot give legal

19

20

21   38
          Id. at *5.
22   39
          Id. at *5–6.
     40
       See also Gibbs, 767 F.3d at 890–91 (holding that a prisoner was reasonably diligent in not
23
     pursuing federal habeas relief because he believed, erroneously, that his state petition for post-
     conviction relief was still pending).

                                                      8
 1 advice. To expect Dillard to have taken any of these steps “improperly raises the standard from

 2 ‘reasonable’ to ‘maximum feasible’ diligence.” 41

 3             If Dillard’s delay precludes him from seeking relief and it turns out that his ACCA

 4 sentence is unlawful, he will serve a sentence that is, at minimum, seven years longer than it

 5 should be. The doctrine of equitable tolling exists to prevent such unjust outcomes.

 6 Extraordinary circumstances beyond Dillard’s control prevented him from pursuing this avenue

 7 of relief within the applicable statute of limitations, and Dillard was reasonably diligent in

 8 pursuing his rights under the circumstances. The one-year statute of limitations was therefore

 9 tolled until Dillard’s discovery of Johnson in February 2019, so Dillard’s motion—filed on

10 March 15, 2019—is timely. I therefore deny the government’s motion to dismiss Dillard’s §

11 2255 motion as untimely. But I cannot rule on the merits of Dillard’s motion because the parties

12 haven’t fully briefed those issues. I therefore order the government to file a response to the

13 merits of Dillard’s motion by August 7, 2019. Once the government files its response, Dillard

14 has 30 days to file a reply.

15                                                Conclusion

16             IT IS THEREFORE ORDERED that the government’s motion to dismiss [ECF No. 75]

17 is DENIED.

18 //

19 //

20 //

21

22

23
     41
          Gibbs, 767 F.3d at 891 (quoting Holland, 560 U.S. at 653).

                                                       9
 1         IT IS FURTHER ORDERED that the government file a response to the merits of

 2 Dillard’s § 2255 motion by August 7, 2019. Once the government files its response, Dillard has

 3 30 days to file a reply.

 4         Dated: July 8, 2019

 5                                                        _________________________________
                                                          U.S. District Judge Jennifer A. Dorsey
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                 10
